Case 19-12117 Doc 47 Filed 12/30/19 Entered 12/30/19 15:19:33 Main Document Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF LOUISIANA

   ORDER
   BROWN, J.
   DECEMBER 30, 2019

   IN RE
                                                                        BANKRUPTCY NO.
   RONALD H. PATRON, JR.                                                19-12117
   BOBBIE J. PATRON                                                     SECTION "B"

   DEBTOR(S)                                                            CHAPTER 7


                  This matter was scheduled to come before the Honorable Jerry A. Brown on

   December 18, 2019 as a hearing on the motion of Suntrust Bank for relief from the stay re:

   413 Marina Oaks Drive, Mandeville, LA 70471 (P-41).

                  The property was disclaimed and abandoned by the Chapter 7 Trustee on

   October 2, 2019 (P-34) and the Debtors were discharged on December 17, 2019 (P-45).

   Accordingly,

                  IT IS ORDERED that the motion for relief from the stay is DISMISSED AS

   MOOT.

                  New Orleans, Louisiana, December 30, 2019.




                                                          JERRY A. BROWN
                                                          BANKRUPTCY JUDGE
